Citation Nr: 0520872	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
November 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
rating, effective June 7, 1999.  By a subsequent decision of 
March 2003, the RO increased the veteran's evaluation for 
pseudofolliculitis barbae from noncompensable to 10 percent, 
retroactive to June 7, 1999.  The veteran appealed for a 
higher initial rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A hearing was held at the RO before a local hearing officer 
in December 2002.  A transcript of the proceeding is of 
record.  

The veteran was scheduled to appear on July 16, 2004, at a 
video conference hearing to be held before a Veterans Law 
Judge (VLJ) at the Board.  The veteran's representative 
initially requested postponement of the hearing.  The hearing 
was rescheduled for January 28, 2005, but the appellant, 
through his representative, advised that he was unable to 
attend because of health reasons.  Therefore, the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2003).  


FINDINGS OF FACT

1.  Since June 7,1999, pseudofolliculitis barbae has not been 
productive of marked or unsightly deformity of the eyelids, 
lips or auricles.

2.  Also, since June 7,1999, pseudofolliculitis barbae has 
not produced tissue loss, deformity or distortion of facial 
features, and it has not resulted in either two or three of 
eight specified characteristics of disfigurement.  


CONCLUSION OF LAW

An initial rating higher than 10 percent for 
pseudofolliculitis barbae is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7806, effective prior to and since August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
September 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified private medical records that must be 
obtained.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC's what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of September 2003, which 
obviously was sent after the RO's initial April 2000 decision 
granting service connection for pseudofolliculitis barbae and 
assigning a rating for that disorder that is the subject of 
this appeal.  But that initial decision occurred prior to 
even the VCAA's becoming law (which did not happen until 
November 2000, a point in time several months after the 
initial decision was issued.  It therefore stands to reason 
that the RO did not have any obligation to provide VCAA 
notice when initially adjudicating this claim because the law 
had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in January 2004 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial decision, SOC and earlier SSOC).  
The VCAA notice also was provided prior to certifying the 
claimant's appeal to the Board.  And the claimant had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 60 days, after issuance of the January 2004 SSOC, 
to submit additional evidence before the case was certified 
to the Board.  

With respect to the VCAA letter of September 2003, the 
claimant was requested to respond within 30 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
pseudofolliculitis barbae, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7800:

Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted 50 percent.  Severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles warranted 30 percent.  Moderate disfigurement 
warranted 10 percent.  Slight disfigurement warranted 0 
percent.  

Note:  When in addition to tissue loss and cicatrization 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 might be increased 80 
percent , the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, might be submitted for central office rating, with 
several unretouched photographs. 

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, disfigurement of the head, face or 
neck is rated as follows under 38 C.F.R. § 4.118, Diagnostic 
Code 7800:

An 80 percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  A 50 percent rating is 
warranted for where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  A 30 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating is warranted where there 
is one characteristic of disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted where there is 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A noncompensable rating is warranted where 
there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

Analysis

Service medical records disclose the presence of papular, 
pustule-type lesions on the veteran's face.  The assessment 
was pseudofolliculitis barbae.  VA clinical records, dated 
from 1999 to 2004, reflect the veteran's treatment for 
conditions that are not the subject of this appeal.  

The veteran was afforded a VA dermatology examination in 
August 1999.  He reported that he had experienced recurrent 
bumps in the area of his beard.  He indicated that he felt 
burning, itching and irritation in the area of the beard.  He 
remarked that he was a cook and was required to shave for his 
job.  Clinical inspection revealed multiple, skin-colored 
follicular papules of the upper neck with mild linear 
scarring of the lower cheeks, not painful to touch and not 
disfiguring.  The diagnosis was pseudofolliculitis barbae.  
That diagnosis was carried forward in subsequent dermatologic 
examinations performed by VA.  The veteran voiced essentially 
the same complaints with respect to problems with 
pseudofolliculitis barbae on subsequent VA examinations.  

A VA dermatology consultation was performed in August 2000.  
The veteran reported he had chronic, intermittent itching of 
the beard area.  From an objective standpoint, the face 
showed hyperpigmentation along the neck and beard 
distribution.  No pustules, papules or keloids were detected.  
The physician prescribed benzoyl peroxide, a cleansing 
application.  She also prescribed hydrocortisone cream, twice 
per day, as needed.  

A VA dermatology examination, performed in January 2001, 
showed multiple, hyperpigmented follicular papules and scars 
in the beard area, somewhat disfiguring.  There was a 0.5 cm 
hair growth in the neck area.  Color photographs of the 
veteran's face and neck accompany the examination report.  

On VA dermatology examination in February 2002, the veteran 
indicated he had not received treatment for 
pseudofolliculitis barbae during or since military service.  
It was found that the veteran had a few skin-colored papules 
in the beard area.  There was overall background 
hyperpigmentation in the beard area.  

A hearing was held in December 2002 at the RO before a local 
hearing officer.  In testimony, the veteran related that he 
worked at a job where he was expected to be clean shaven, yet 
shaving aggravated his pseudofolliculitis barbae.  He stated 
that he experienced pain and bleeding when he shaved.  He 
remarked that over-the-counter topical applications had not 
provided relief from pseudofolliculitis barbae.  He related 
that VA had once given him a prescription cream for his face.  
He pointed out that the prescription cream had not worked and 
he indicated that he did not continue using that preparation.  

The veteran was afforded a VA dermatology examination in 
January 2004.  Clinical inspection revealed that the veteran 
had a beard, with minimal hyperpigmentation of the skin 
noted.  There was no ulceration or skin breakdown noted.  
There were a couple of small papules noted on the left 
lateral aspect of the neck.  Other than that, there was no 
excoriation.  No pustules were detected.  

A review of the record discloses that pseudofolliculitis 
barbae has primarily involved some hyperpigmentation of the 
face in the area about the beard, along with some papules, 
i.e., small, superficial circumscribed elevations of the 
skin.  Since pseudofolliculitis barbae is a skin condition 
affecting the face, it may be rated on the basis of 
disfigurement of the head, face or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

There is no indication from examination findings of more than 
minimal hyperpigmentation or more than slight associated 
scarring of the face, especially in the beard area.  The 
papules, when shown to be present, were small in size and few 
in number.  In one instance, an examiner found no 
disfigurement from pseudofolliculitis barbae, while in 
another instance, the examiner found the condition to be 
"somewhat" disfiguring.  On balance, the clinical findings 
are consistent with no more than moderate disfigurement.  

Certainly, at no time during the appeal period in question, 
was there objective evidence of severe disfigurement of the 
face-specifically, there has been no indication of marked or 
unsightly deformity of the eyelids, lips, or auricles.  In 
order to have been entitled to a rating greater than 10 
percent under the former Diagnostic Code 7800, there must 
have been evidence of severe disfigurement of the face from 
pseudofolliculitis barbae.  This has not been demonstrated.  

Also, at no time during the appeal period in question, has 
there been objective evidence of visible or palpable tissue 
loss or gross distortion or asymmetry of facial features.  
Absent these findings, there is no basis for entitlement to a 
rating higher than 10 percent under the revised Diagnostic 
Code 7800.  

As mentioned in the legal criteria section of this decision, 
certain specified degrees of hyperpigmentation and scarring 
are among the eight characteristics of disfigurement for 
rating purposes.  There is also some scarring of the face, 
but the scarring is minimal, and none of the scars are of the 
length, width or texture to meet the regulatory definition of 
a characteristic of disfigurement.  Hyperpigmentation of the 
beard about the face and neck arguably involves an area of 
the face exceeding six square inches (39 sq cm).  So, the 
veteran has, at most, only one of the above-referenced 
characteristics of disfigurement.  Absent at least two 
characteristics of disfigurement, there is also no basis for 
entitlement to a rating higher than 10 percent under the 
revised Diagnostic Code 7800.  

Pseudofolliculitis barbae may also be rated on the basis of 
eczema or dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  At no time during the appeal period in question, has 
there been objective evidence of constant exudation or 
itching, extensive lesions or marked disfigurement.  Absent 
these findings, there is no basis for entitlement to a rating 
higher than 10 percent under the former criteria of 
Diagnostic Code 7806.  

Also, at no time during the appeal period in question, has 
the pseudofolliculitis barbae required systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  Although it appears the veteran once 
briefly or intermittently used hydrocortisone, he applied 
that medication as a cream to the skin.  So, absent the need 
for systemic corticosteroid or immunosuppressive therapy, 
there is also no basis for entitlement to a rating higher 
than 10 percent under the revised Diagnostic Code 7806.

Pseudofolliculitis barbae involves the face, an exposed area, 
and therefore the predominant disability picture, in this 
case, is more appropriately rated under Diagnostic Code 7800 
than under Diagnostic Code 7806.  And as explained above, 
entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae under either the former or revised 
criteria of Diagnostic Code 7800 has not been established.  

The Board has considered all diagnostic codes which are 
potentially applicable in evaluating the veteran's 
pseudofolliculitis barbae.  However, it would constitute the 
prohibited practice of "pyramiding" to rate the condition 
under more than one of the applicable diagnostic codes listed 
above, since, in this case, they are all for application to 
the same underlying condition.  38 C.F.R. § 4.14 (2004).  

The record demonstrates that pseudofolliculitis barbae has 
been recurrent over the years, apparently following an 
exacerbating and remitting course.  However, there is no 
objective evidence that the condition, at any time during the 
appeal period in question, satisfied the criteria for 
assignment of more than a 10 percent evaluation.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's pseudofolliculitis barbae.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  

For these reasons, the claim for an initial rating higher 
than 10 percent for pseudofolliculitis barbae must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An initial rating higher than 10 percent for 
pseudofolliculitis barbae is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


